Title: To George Washington from Arthur St. Clair, 2 December 1796
From: St. Clair, Arthur
To: Washington, George


                        
                            Sir,
                            Pittsburgh 2d Decr 1796
                        
                         As there is a vacancy in the General Court of the north western Territory from the appointment of General Putnam to the Office of Surveyor General, should you think proper to fill it by a Person residing in that Country, I beg permission to mention to you the name of Joseph Gilman Esquire of Marietta in the County of Washington.
                            Although he is not a Lawyer by Profession, he is a Man of much general information, of the strictest integrity, and most amiable manners; and is beloved and respected by all who know him  and has ever since General Putnams elevation to that Bench, presided in the Courts of common Pleas and Quarter Session for the County with great dignity, and given universal satisfaction. With the greatest Respect, I have the honor to be Sir, Your obedient Servant
                        
                            Ar. St Clair
                            
                        
                    